DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 29, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 103

Claims 1-6, 8-11, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2012/0059105 A1 (herein “Kerstetter”) in view of US Patent Application Publication No. 2002/0137835 A1 (herein “Abraham”).
As to claim 1: Kerstetter describes weatherable thermoplastic vulcanizate compositions (see the abstract). The compositions comprise a cured rubber and carbon black dispersed in a thermoplastic matrix (see ¶ [0009]). The rubber can be cured with phenolic resin (see ¶¶ [0071]-[0076]). The compositions may further include an oil (see ¶¶ [0049]-[0054]).
Kerstetter does not specifically disclose an embodiment of a composition comprising an epoxidized soy bean oil, as is presently recited in limitation (D)(I).
Abraham describes thermoplastic vulcanizate compositions (see the abstract). The compositions comprise a processing oil as a melt viscosity reducer (see the middle of ¶ [0021]) such as epoxidized soybean oil (see near the end of ¶ [0021]).
In light of Abraham’s disclosure of epoxidized soybean oil as a melt viscosity reducer for thermoplastic vulcanizate compositions, one of ordinary skill in the art would have been motivated to use epoxidized soybean oil in Kerstetter’s compositions in order to reduce the melt viscosity of the composition to improve its processability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included an epoxidized soybean oil in Kerstetter’s compositions.

In the alternative, as to claim 1: Kerstetter describes weatherable thermoplastic vulcanizate compositions (see the abstract). The compositions comprise a cured rubber and carbon black dispersed in a thermoplastic matrix (see ¶ [0009]). The thermoplastic matrix may include various polymers of ethylene, propylene, and others, and blends of two or more polyolefins are also suitable (see ¶ [0031]). The rubber can be cured with phenolic resin (see ¶¶ [0071]-[0076]). The compositions may further include an oil (see ¶¶ [0049]-[0054]).
Kerstetter does not specifically disclose an embodiment of a composition comprising an epoxidized soy bean oil, as is presently recited in limitation (D)(I).
Abraham describes thermoplastic vulcanizate compositions (see the abstract). Abraham discloses that substituted polyethylene for polypropylene in a thermoplastic vulcanizate tends to yield elastomers which tougher, stronger and softer, but that there is a limit of 20 wt% of polyethylene in the polypropylene due to poor processability (see ¶ [0019]). Abraham discloses that the compositions comprise a processing oil as a melt viscosity reducer (see the middle of ¶ [0021]) such as epoxidized soybean oil (see near the end of ¶ [0021]) to make blends of polyethylene and polypropylene processable.
In light of Abraham’s disclosure of epoxidized soybean oil as a melt viscosity reducer for thermoplastic vulcanizate compositions, one of ordinary skill in the art would have been motivated to use a blend of polyethylene and polypropylene as the matrix of Kerstetter’s compositions to make them tougher, stronger, and softer, and further to have used epoxidized soybean oil in Kerstetter’s compositions in order to reduce their melt viscosity to improve their processability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included a blend of polyethylene and polypropylene as the matrix of Kerstetter’s compositions and to have included an epoxidized soybean oil in Kerstetter’s compositions.

As to claim 2: Kerstetter further discloses ethylene propylene-diene terpolymers as the rubber (see ¶¶ [0013]-[0015]).
As to claim 3: Kerstetter further discloses that the rubber may include amounts of ethylene units within various ranges such as about 40 to about 70 wt% ethylene units (see ¶ [0015]), and this range falls within the presently recited range of amounts.
As to claim 4: Kerstetter further discloses that the amount of rubber in the thermoplastic vulcanizate can be within various ranges such as about 45 to about 85 wt% based on the combination of the rubber and thermoplastic (see ¶ [0061]) and the amount of the carbon black is about 2.0 to about 6.0 wt% based upon the entire weight of the composition (see ¶ [0064]). Kerstetter thus describes amounts of rubber that fall within the scope of the presently recited range of amounts.
As to claim 5: Kerstetter further discloses that the thermoplastic matrix may be a propylene-based polymer (see ¶ [0034]), and Kerstetter further discloses that the propylene-based polymers can have a melt temperature of about 110 to about 170 °C (see ¶ [0037]). This range overlaps the presently recited range of melting points. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 6: Kerstetter further discloses that the amount of thermoplastic polymer in the thermoplastic vulcanizate can be within various ranges such as about 10 to about 40 wt% based on the combination of the rubber and thermoplastic (see ¶ [0062]) and the amount of the carbon black is about 2.0 to about 6.0 wt% based upon the entire weight of the composition (see ¶ [0064]). Kerstetter thus describes amounts of thermoplastic polymer that fall within the scope of the presently recited range of amounts.
As to claims 8-10: The presently recited alkyl radical scavengers refer to an alternative embodiment recited in base claim 1, and they are therefore optional components of the claimed compositions. The claims are thus suggested by Kerstetter for the reasons set forth above with respect to base claim 1.
As to claim 11: Kerstetter further discloses various articles made from the compositions (see ¶¶ [0098]-[0099]).
As to claim 24: The presently recited polypropylene compound refers to an alternative embodiment recited in base claim 1, and it is therefore an optional component of the claimed composition. The claim is thus suggested by Kerstetter for the reasons set forth above with respect to base claim 1.
As to claim 26: As set forth above, Abraham suggests the use of epoxidized soy bean oil in Kerstetter’s composition. Kerstetter further discloses that the thermoplastic matrix may be a propylene-based polymer (see ¶ [0034]), and Kerstetter further discloses that the propylene-based polymers can have a melt temperature of about 110 to about 170 °C (see ¶ [0037]).
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). There is presently no evidence of record that Kerstetter requires a component of the thermoplastic matrix that would materially affect the basic and novel characteristics of the claimed invention.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerstetter in view of US Patent Application Publication No. 2007/0037931 A1 (herein “Chung”).
The discussion set forth above regarding Kerstetter with respect to base claim 1 is incorporated here by reference. As set forth above, Kerstetter suggests a composition according to base claim 1. Kerstetter further discloses that the compositions may include various additives such as UV-stabilizers, light stabilizers, and others (see ¶ [0057]). Kerstetter does not disclose any particular stabilizer, including the presently recited N-acyl substituted hindered amine light stabilizer.
Chung describes thermoplastic vulcanizates (see the abstract). The UV resistance of the composition may be improved by the addition of a UV stabilizer such as a hindered amine light stabilizer such as 8-acetyl-3-dodecyl-7,7,9,9-tetramethyl-1,3,8-triazaspiro(4,5)decane-2,4-dione (see ¶ [0047]) which is an N-acyl substituted hindered amine light stabilizer.
In light of Kerstetter’s disclosure of UV-stabilizers and light stabilizers as additives, one of ordinary skill in the art would have been motivated to identify and use stabilizers known in the art for this purpose. In light of Chung’s disclosure of hindered amine light stabilizers for thermoplastic vulcanizates, one of ordinary skill in the art would have been motivated to use Chung’s stabilizers such as 8-acetyl-3-dodecyl-7,7,9,9-tetramethyl-1,3,8-triazaspiro(4,5)decane-2,4-dione to make Kerstetter’s compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Chung’s stabilizers to make Kerstetter’s compositions.

Claims 7 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerstetter in view of US Patent Application Publication No. 2003/0120077 A1 (herein “Galbo”).
The discussion set forth above regarding Kerstetter with respect to base claim 1 is incorporated here by reference. As set forth above, Kerstetter suggests a composition according to base claim 1. Kerstetter further discloses that the compositions may include various additives such as UV-stabilizers, light stabilizers, and others (see ¶ [0057]). Kerstetter does not disclose any particular stabilizer, including the presently recited N-acyl substituted hindered amine light stabilizer.
Galbo describes compositions comprising an organic polymer and a hindered amine stabilizer that are useful for stabilizing polyolefins against oxidative, thermal, and actinic radiation (see the abstract and ¶ [0002]). Galbo further discloses compositions comprising polymers such as thermoplastic vulcanizates (see the end of claims 11 and 18). Galbo further discloses various coadditive stabilizers (see claim 24) such as 3-dodecyl-1-(1-acetyl-2,2,6,6-tetramethylpiperidin-4-yl)-pyrrolidin-2,5-dione (see about halfway through claim 24).
In light of Kerstetter’s disclosure of UV-stabilizers and light stabilizers as additives, one of ordinary skill in the art would have been motivated to identify and use stabilizers known in the art for this purpose. In light of Galbo’s disclosure of hindered amine light stabilizers for thermoplastic vulcanizates, one of ordinary skill in the art would have been motivated to use any of Galbo’s stabilizers including the hindered amines and coadditives such as 3-dodecyl-1-(1-acetyl-2,2,6,6-tetramethylpiperidin-4-yl)-pyrrolidin-2,5-dione to make Kerstetter’s compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Galbo’s stabilizers to make Kerstetter’s compositions.

Response to Arguments

Applicant’s arguments filed Sep. 29, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection under 35 U.S.C. § 112(a) that was set forth in the preceding Office action mailed on Jun. 29, 2022 has been withdrawn in light of the amendment of independent claim 1.

Regarding the rejections over Kerstetter and Abraham: Applicant argues (top of p. 10 of Remarks) that one of ordinary skill in the art would not have been motivated to use Abraham’s epoxidized soybean oil in Kerstetter’s compositions because there would be no need to reduce the viscosity of an unprocessable thermoplastic vulcanizate.
Kerstetter discloses that the thermoplastic matrix may include various polymers of ethylene, propylene, and others, and blends of two or more polyolefins are also suitable (see ¶ [0031]). Kerstetter therefore encompasses blends of polyethylene and polypropylene (for instance). Abraham’s disclosure of an epoxidized soybean oil as a melt viscosity reducer for such blends would thus be pertinent to Kerstetter’s disclosure.

Applicant argues (full paragraph on p. 10 of Remarks) that the present inventors have unexpectedly discovered that epoxidized soy bean oil can produce a weather-resistant TPV.
This argument is unpersuasive because it does not explain why this result is unexpected in nature. The burden of explaining allegations of unexpected results lies with the Applicant. MPEP 716.02(b).

Applicant further argues (id.) that present examples 6 and 7 show an improvement in UV resistance and is an unexpected technical improvement.
This argument is unpersuasive firstly because these examples point to data in Fig. 3, and the data in Fig. 3 is not explained. The burden of explaining allegations of unexpected results lies with the Applicant. MPEP 716.02(b).
The argument is unpersuasive secondly because these examples point to a “Chalk” value and to a “Visual” value in Table 7 of the specification, but these data do not establish an unexpected result. Both sets of data are subjective in nature and are not corroborated by objective data that can be considered by the Office; and the “Visual” data do not show a meaningful difference among the examples.
The argument is unpersuasive thirdly because the evidence proffered in support of the allegations of unexpected results are not commensurate in scope with the claims. MPEP 716.02(d). The claims (see claim 1) encompass compositions not including the epoxidized soy bean oil, but rather including certain alkyl radical scavengers and alkyl phosphite (claim 1(D)(II)), or else containing other components (claim 1(D)(III)). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764